Citation Nr: 0708763	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  95- 21 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an ovarian cyst 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.W.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to July 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1993 rating decision 
rendered by the Atlanta, Georgia, Regional Office (the RO) of 
the Department of Veterans Appeals (VA).  In March 2006, the 
Board REMANDED the claim for additional development.  That 
development has been completed and the case has been returned 
to the Board for adjudication.

The veteran testified before a member of the Board at travel 
Board hearings in December 1996 and August 2004.  Transcripts 
of those hearings are of record.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim for service 
connection for an ovarian cyst condition has been obtained; 
the RO has notified the claimant of the evidence needed to 
substantiate the claim and obtained all relevant evidence 
designated by the veteran.

2.  There is no competent post-service medical evidence of an 
ovarian cyst condition.


CONCLUSION OF LAW

Entitlement to service connection for a claimed an ovarian 
cyst condition is not warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On the claim of service connection for an ovarian cyst 
condition, under 38 U.S.C.A. § 5103(a), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  Under 38 C.F.R. § 
3.159, VA must request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in November 2001, March 2006 and September 2006.  In 
the notices, the veteran was informed of the type of evidence 
needed to substantiate the claim of service connection for an 
ovarian cyst condition, namely, evidence of a current 
disability; evidence of an injury or disease or event, 
causing an injury or disease, during service; evidence of 
current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was also informed that VA would obtain service records, VA 
records, and records of other Federal agencies, and that she 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with her 
authorization VA would obtain any such records on her behalf.  
She was also asked to submit evidence, which would include 
that in her possession, in support of her claim.  The notice 
included the general provision for the effective date of the 
claim for service connection, that is, the date of receipt of 
the claim. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of  
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet.App. 473 (2006) (notice of the 
elements of a service connection claim, except for the degree 
of disability).   

To the extent that the VCAA notice did not include the degree 
of disability assignable for the claim of service connection, 
since the Board is denying the claim, no disability rating 
will be assigned, so there can be no possibility of any 
prejudice to the veteran with respect to any such defect in 
the VCAA notice required under Dingess at 19 Vet. App. 473.

To the extent that the VCAA notice came after the 
adjudication, VCAA was not enacted prior to the issuance of 
the September 1993 RO decision that is the subject of this 
appeal.  The RO obviously could not inform the veteran of law 
that did not yet exist.  Moreover, in Pelegrini II, the Court 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with section 
5103(a); § 3.159(b)(1) because an initial RO decision had 
already occurred.  See also VAOPGCPREC 7-2004.  The Board 
also notes that prior to the September 1993 RO decision and 
subsequently, the veteran has been presented opportunities to 
present any evidence in her possession or that she could 
obtain that would help substantiate her claim for an ovarian 
cyst condition.  Additionally, the veteran had a meaningful 
opportunity to participate effectively in the processing of 
the claim as she had the opportunity to submit additional 
argument and evidence and to address the issue at a hearing.  
The claim was then readjudicated following the notice as 
evidenced by the supplemental statements of the case issued 
in July 2005 and October 2006.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No.05-7157 
(Fed. Cir. Apr. 5, 2006). 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, the veteran was 
afforded a VA examination in February 2005 and an addendum 
medical opinion to the examination report was obtained in 
September 2006.  The RO has obtained all identified evidence.  
As the veteran has not identified any additional evidence 
pertinent to the claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.

Factual Background

Service medical records show that the veteran presented with 
complaints of pelvic pain during active duty.  In May 1990, 
she was diagnosed with severe dysplasia.  In March 1992, she 
was seen and diagnosed with a probable functional ovary cyst.  
The veteran was found to have a 3.6 cm ovarian simple cyst in 
May 1992.  The separation examination was negative for any 
findings attributable to an ovarian cyst condition.  

At the December 1996 and August 2004 personal hearings, the 
veteran testified that her ovarian cyst would at times swell 
up and cause her to be restricted in her activities.  She 
also stated that she developed urinary incontinence during 
service, contemporary with clinical findings of ovarian 
cysts.  

At the VA gynecological evaluation of February 2005, the 
veteran gave a history of having an ovarian cyst during 
service, which she was not sure had resolved with the in-
service treatment provided.  She denied surgery or any other 
treatment for an ovarian cyst following service discharge.  
The veteran complained of pelvic pain, right sided fullness 
and urinary incontinence that had begun in 1995.  The 
examiner noted that the service medical records were negative 
for complaints of urinary incontinence.  The veteran's 
urinary culture test results were negative, with no evidence 
of infection to explain urinary symptoms.  The examiner 
indicated that the veteran had probable urge incontinence 
with possible mild stress-related symptoms.  Upon 
examination, the examiner found a 1 cm follicular cyst pelvic 
normal anteverted, in the left ovary.  The examiner 
determined that the veteran's complaints of discomfort and 
pelvic pain, might be secondary to dysmenorrhea.  She 
observed it was well controlled by medication and found that 
the veteran could possibly be suffering from endometriosis or 
adenomyosis.  The examiner noted that in order to ascertain a 
diagnosis of endometriosis or adenomyosis a laparoscopy and 
biopsies would be required, and it was probably not worth the 
effort.  

Post-service medical records show that the veteran continued 
to present complaints of urinary incontinence with improved 
symptoms with the use of medication.  In February 2006, she 
also complained of abdominal cramping and bloating associated 
with alternating diarrhea and constipation.

Pursuant to the March 2006 Board remand, the physician who 
examined the veteran in February 2005, prepared an addendum 
to the examination report in September 2006.  The examiner 
indicated having reviewed the veteran's claims file in 
preparation for report.  The examiner noted that the ovarian 
cyst revealed by the May 1992 ultrasound, was thought to be 
due to a functional cyst, which she clarified was a 
physiologic process and was benign.  The examiner observed 
that it had resolved.  She opined that the cyst was unlikely 
related to endometriosis and could not represent adenomyosis.  
The February 2005 follicular cyst (functional cyst) found on 
examination, was also determined to be a physiologic process 
and not a condition or etiology for pelvic pain.  The 
examiner concluded that the veteran did not have an ovarian 
condition.  

As for the pelvic pain, the examiner indicated that there was 
no evidence to suggest endometriosis or adenomyosis outside 
of the veteran's subjective complaints of pain.  The examiner 
indicated that there was a probability that these complaints 
could be related to either condition, however, the only way 
to certify a diagnosis would be through laparoscopy with 
pathology proven biopsies or removal of the uterus and 
pathologic examination.  The examiner opined that because the 
veteran's pelvic pain was well controlled by medication, she 
would not advise the risk of surgery for the purpose of 
obtaining a diagnosis. 



Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, supra.

Analysis

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of the incurrence or aggravation of a disease or 
injury in active service; and (3) medical evidence of a nexus 
between the claimed in- service disease or injury and the 
current disability.  See Hickson v. West, supra.

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability.  See, e.g., Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be 
granted unless a current disability exists).  Although the 
service medical records show that the veteran had complaints 
of pelvic pain during active duty and was seen for an ovarian 
cyst, the records indicate that this was a functional cyst, 
which apparently resolved on its own, as the separation 
examination was negative for any findings attributable to an 
ovarian cyst condition.  

Similarly, the post-service medical evidence contains no 
evidence of an ovarian cyst condition, other than the 
veteran's subjective complaints of pelvic pain and swelling 
of the pelvic area, which have been have been associated with 
alternating diarrhea and constipation.  Additionally, the 
veteran has reported  that she developed urinary incontinence 
during service, contemporary with clinical findings of 
ovarian cysts.  At the VA gynecological evaluation of 
February 2005, the examiner noted that the service medical 
records were negative for complaints of urinary incontinence.  
The veteran's urinary culture test results were negative, 
with no evidence of infection to explain urinary symptoms.  
The examiner indicated that the veteran had probable urge 
incontinence with possible mild stress-related symptoms.  

At the February 2005 gynecological examination, the examiner 
found a 1 cm follicular cyst pelvic normal anteverted, in the 
left ovary.  In the September 2006 addendum to the 
examination report, the examiner indicated that the ovarian 
cysts revealed by the May 1992 ultrasound and the February 
2005 examination, were functional cysts, which were a 
physiologic process and thus the cysts were benign.  She 
further observed that the cysts were not indicative of a 
condition or etiology for pelvic pain.  The examiner 
concluded that the veteran did not have an ovarian condition.  
There is no competent evidence that contradicts this opinion.   

With respect to the veteran's subjective complaints of pelvic 
pain, the examiner indicated that there was no evidence to 
suggest endometriosis or adenomyosis outside of her 
subjective complaints of pain.  The examiner noted that there 
was a probability that these complaints could be related to 
either condition, however, the only way to certify a 
diagnosis would be through laparoscopy with pathology proven 
biopsies or removal of the uterus and pathologic examination.  
The examiner opined that because the veteran's pelvic pain 
was well controlled by medication, she would not advise the 
risk of surgery for the purpose of obtaining a diagnosis. 

The only reference to an ovarian cyst disease is contained in 
the statements prepared by the veteran, along with her 
testimony.  As noted above, she is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  Espiritu, supra.  

In summary, there is no medical evidence of a diagnosis of an 
ovarian cyst condition during or at any time after service.  
Service connection cannot be granted unless there is a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, service connection for ovarian cyst 
condition is not warranted.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule is not for application and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra; 
Ortiz, supra.


ORDER

Entitlement to service connection for an ovarian cyst 
condition is denied.




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


